DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-10, 12-16, 18, 20-21 and 23 (re-numbered 1-18) are pending in this application. 

                                 Reason for Correction of Notice of Allowance
The reason for this corrected notice of allowance is because the original version of the claims 1-4, 6-10, 12-16, 18, 20-21 and 23 filed on 01/13/2022 was not depended properly. Original claim 18 depends on original claim 17 which has been canceled. Examiner has corrected this dependency in the examiner's amendment as reordered to claims 17 and 18 in the current notice of allowance as shown below in the examiner’s amendment.

                                                 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone of Attorney Lawrence M. Lau (60,833) on 01 March, 2022.

Claim 17: (Canceled)
Claim 18: (Currently Amended) The computer program product of claim 13 wherein the first slice recipe is organized into a similarity group having other slice recipes, and during the replicating the first object, the first destination worker node does not deduplicate the first object using slice recipes outside the similarity group, thereby allowing duplicate segments of the first object to be replicated at the destination site when the duplicate segments are referenced by the slice recipes outside the similarity group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

                                                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        03/01/2022


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162